Title: From James Madison to Tobias Lear, 14 July 1803
From: Madison, James
To: Lear, Tobias


Sir,
Washington, Department of State, July 14. 1803.
The opinion the President entertains of your unshaken integrity and firmness has led him to select you for the office of Consul General at Algiers, a station in which those qualities are eminently requisite, and which, as well on that account as of the importance of the trust to the peace and interests of your Country, is considered as highly honorable.
As you have already made yourself in some degree acquainted with the History and state of our transactions with the Regencies of Barbary, it is the less necessary to dwell upon explanatory details in the instructions with which you are furnished.
The Regency of Algiers being of most importance to the United States considering its influence with those of Tunis and Tripoli, and our stipulations with that Regency requiring the largest expenditures are the causes why the Consul General is established there. The relation of the Consuls for those other Regencies is therefore a subordinate one, and they will consequently be instructed to correspond regularly with you, as well as directly with the Department of State. In all cases of difficulty and urgency they are to ask and follow your opinion, especially when the state of our affairs may require immediate decision, and where the sacrifice to be made is either of an occasional and not a permanent nature, or of no very high value. They are to keep regular Journals of their proceedings, including their pecuniary transactions, and transmit transcripts, as often as may be, to you. Of so strict a necessity is this latter duty that they will be given to understand that no allowance for disbursements will be made to them unless registered in their Journals at the time and transmitted both to you and this Department, with the very first Dispatches they may write to either, after the expense is incurred. The same duty will be incumbent upon yourself with the Department of State.
The only written obligation under which the United States remain to Algiers is to pay her an annuity of 12.000 Algerine sequins, but usage, equally imperious, subjects them to the payment of a biennial present, calculated by Mr OBrien for the current term at 16.000 dollars, and a present, on the change of a Consul, of the value of 20.000 dollars, according to the same estimate. Neither the value nor the quality of these presents admits of certainty. They have generally been procured on the Coast of Barbary, but this mode must certainly be the least advantageous. Mr Cathcart was furnished with the sum of Twenty four thousand dollars, to enable him to procure a Consular present on his appointment to Algiers. He is therefore directed to return you the money if not invested, but if it has been done, to deliver you the articles for the present, and account for the balance, if any, as you may direct. In future you will be pleased to give us timely notice of what the biennial present is to consist, that it may be laid in here or in Europe. You will be provided with the sum of money necessary for that which becomes due on the 5th September, next, which is also the regular termination of the year, as it regards the annuity.
The annuity is stipulated to be paid in “maritime stores,” and “should the United States forward a larger quantity (than is due) the overplus is to be paid for in money by the Dey and Regency.” It will perhaps seldom happen that much more than is due will be forwarded at any time, and we should generally prefer that any occasional overplus should be carried to the account of the succeeding year.
Next September two years annuities will be due, for which two or three vessels have been engaged at Norfolk to make the Remittance. The whole will probably arrive before you, and be delivered and accounted for by Mr OBrien. The Articles for the annuity are dictated, from time to time, by the Dey’s order. Those lately sent complete the list last given by him, and they are presumed to be sufficient to produce a balance in our favor after September next. There is much room for address, to obtain the payment of the annuity in articles which are favorable and to avoid such as are disadvantageous; for they are not received at the current price but according to an established standard of value. Mr OBrien informs us that a loss of 3 or 4 Cent per Cent is incurred upon powder, cables, Cordage and Canvass, which is not the case with Timber, plank, scantling, small masts, spars, pipe-staves and spikes.
An experiment has been tried whether it were possible to procure a Change in the Treaty so as to enable us to pay the annuity in Cash instead of stores, which are sometimes difficult to be procured, according to the requisitions of the Dey, and are liable to accidents in the remittance. It succeeded for the last annuity paid, viz, for the year ending in Sepr 1801, which encouraged a repitition of the attempt for the succeeding years but without success, probably because the last order, which was for timber for building two frigates, had been partially complied with, and the Dey wished it to be compleated by us, as it now is. The present period, when he will receive together a biennial and a Consular present immediately after so large a quantity of stores, may be auspicious to an attempt to make the Commutation, into Cash, permanent, and you will accordingly exert yourself to effect it. You will also, from the best advice you can obtain, ascertain whether these presents may not be separately diminished from what is customary when they fall due at different periods, or whether they may not be blended, and their joint amount reduced.
Your salary will be at the rate of 4000 dollars per annum, with an allowance of the same sum as an outfit and a quarter’s salary for the expense of your return, to commence from the day of your receiving notice of your recall. You will also be allowed House Rent on a moderate but decent scale, the expense of Couriers, postage, printing, when necessary, of a Secretary’s and Drogermen’s services, and presents which the Custom of the Regency require to be made to its Officers. There may be calls for Charitable donations, but it has been judged most consonant with principle and the public Interest, to refer them to the Consuls private account, and to free the Treasury from them. Should you find any usage requiring national Charities, you will be pleased to state them and their amount for Consideration.
All proper means are to be used to prevent American vessels, which may come to Algiers, from taking freights there on account of the subjects of the Barbary states, as the Regencies assume it as a principle that Compensation is due from the Nation whose flag the vessel bears for any Capture it may be subjected to, and the estimate of the indemnity is regulated by an arbitrary price set upon the Cargo.
It is ascertained that the American Mediterranean Passport has been forged in Spain, and probably there may be some Copies of it in Circulation. To guard against the embarrassing effects of such a Circumstance and to obviate some imperfections in the form of the old passport, a new plate has been engraved, three impressions from which are herewith enclosed, one for yourself and each of the other Consuls. A fourth is enclosed for James Simpson Esqr, our Consul at Tangier. You will also receive Two hundred tops of this passport, to be divided amongst you, including Mr Simpson. You will be pleased to intimate to the Regency of Algiers this Change, and that it will take effect within nineteen months from the time of the intimation, of which you will immediately write to me by so many opportunities as will ensure an early receipt of the information. You will direct the Consuls at Tunis and Tripoli (should peace take place with the latter) to do the like towards the Governments at which they reside, and give me information in the same manner. According to this arrangement, the Barbary Cruisers will be immediately supplied with Tops of the new passport, and every vessel must be suffered to pass with either until the expiration of the nineteen months; after which the new passport will be the only one used.
You are apprised that after acquitting all our engagements to Tripoli, its Bashaw commenced an unprovoked war upon us. Mr Cathcart has been hitherto charged with negociations for peace with him; but the President has thought fit to entrust them to you, should they remain unsuccessful on your arrival in the Mediterranean. In conducting them, you will have referrence to the Instructions given to Mr. Cathcart (Copies of which are enclosed) and especially to those contained in my letter of the 9th April. A letter from the President to the Bashaw, acquainting him with your appointment, is enclosed.
It would be expedient that you should call at Gibraltar on your entering the Mediterranean to enquire of the situation of Mr Cathcart, as an interview with him appears to be essential previously to your entering on these negociations, in order that he may fully explain to you the state of our Barbary transactions. The instruction respecting the proposed biennial payment to Tunis, in lieu of its occasional demands, contained in my letter of the 9th April last to Mr Cathcart is also confided to you provided it remains unfinished, so that on your arrival he will be confined to the duties of his Consular appointment at Tunis.
Mr OBrien states that we are indebted in the sum of 15.073 dollars to the Banking House of Bacri & Busnach at Algiers. You will be supplied with money to discharge this debt if you find it just on a settlement taking place, which you are authorised to make.
Capt: Preble has orders to stop at Gibraltar or any other convenient port, to enable you to enquire for Mr Cathcart, and afterwards to concert with you the times and plans of visiting the other places which it may be requisite for you to touch at, in the execution of these instructions.
You will be supplied with the sum of 47.000 dollars for the objects stated in the enclosed estimate. With great Respect and Consideration I am, sir, Your very Obedt servt.
James Madison
P S. The universal toleration in matters of religion established in most of our states, and the entire want of power respecting them in the general government, has, as we understand, induced the Barbary powers to view us more favorably than other Christian nations, who are exclusively so, and with whom these powers consider themselves in perpetual hostility, suspended only at times by temporary truces. It is recommended to you to avail us of this fact and opinion, as far as it can be used to lessen the unequal condition of the intercourse between us.
All the extraordinary expenses to which you may be subjected by the negociations with Tunis and Tripoli will be reimbursed to you.
 

   
   RC (NNPM: The Gilder Lehrman Collection, on deposit); letterbook copy and letterbook copy of enclosure (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM; docketed as received at Boston, 2 Aug. 1803. For surviving enclosure, see n. 4.



   
   Enclosure not found, but it was no doubt a copy of JM to James Leander Cathcart, 18 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:135–37).



   
   JM to Cathcart, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:494–95).



   
   Enclosure not found.




   
   The sum furnished Lear in the enclosed estimate (1 p.) was $43,000, part of a total amount of $97,000, which included money sent to Cathcart for the consular present at Algiers ($24,000) and money sent to O’Brien for a year’s commutation ($30,000).


